DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 6A) in the reply filed on 4/20/22 is acknowledged. Currently claims 1-20 are pending, but claims 12-13 are withdrawn and claims 1-11 and 14-20 are examined as follows.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device with display area and sensor lines in a corner portion”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-11 and 14-20 recite “sensor electrodes” and “sensor lines” which are described in the disclosure par. 99, 106 for detecting touch input by capacitance detection. However, conventionally, “sensor electrodes” or “sensor lines” can encompass many more embodiments of sensing technology, such as image sensing, optical sensing, pressure sensing by piezo sensors, temperature sensors, antennas, etc., that are not covered by the disclosure and therefore the claims lack written description in the disclosure to cover all other embodiments outside of touch sensing by capacitance detection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park in US 2021/0200386 (hereinafter Park).

Regarding claim 18, Park discloses a display device (Park’s par. 2), comprising: 
a first display area (Park’s Fig. 1 and par. 30: see two left columns of 150 starting from top with T71-T72) including a plurality of first emission areas (Park’s Figs. 1-4, 7 and par. 27, 30) and a plurality of sensor electrodes (Park’s Figs. 1-4, 7 and par. 26-27, 30: see two left columns of touch electrodes 150 starting from top with T71-T72); 
a second display area (Park’s Fig. 1 and par. 30: see middle two columns of 150 starting from the top at T73-T74) disposed adjacent to the first display area (Park’s Fig. 1 and par. 30: see two left columns of 150), and including a plurality of second emission areas (Park’s Figs. 1-4, 7 and par. 27, 30) and a plurality of first sensor lines (Park’s Fig. 1 and par. 25: see touch lines 160 next and among middle two columns of 150) electrically connected to at least some of the sensor electrodes (Park’s Figs. 1-2 and par. 25); and 
a non-display area (Park’s Figs. 2-3: see area where 170/180 are formed which does not include the display encapsulation layer 140 or pixels 120 [thus no-display]) disposed adjacent to the first and second display areas (Park’s Figs. 1-2) and including the first sensor lines (Park’s Figs. 2-3: see 160 that connects to 170/180 in the area excluding pixels 120 or encapsulation 140).

Regarding claim 19, Park discloses wherein the first sensor lines do not overlap the second emission areas (Park’s Fig. 7A and par. 62-64: see 160 not overlapping subpixels SP).

Regarding claim 20, Park discloses further comprising: 
a third display area (Park’s Fig. 1 and par. 30: see right two columns of 150 starting from the top at T75-T76) disposed adjacent to the second display area (Park’s Fig. 1 and par. 30: see middle two columns of 150 starting from the top at T73-T74), wherein is the third display area includes a plurality of cutout portions (Park’s Figs. 3-6 and par. 49-50: see cutout between 1501-1503 to accommodate emission area EA for subpixels 120) spaced apart from one another (Park’s Figs. 3-6), and a plurality of third emission areas (Park’s Figs. 3-6 and par. 49-50: see EA) disposed in the cutout portions (as shown), and the second display area (Park’s Fig. 1 and par. 30: see middle two columns of 150 starting from the top at T73-T74) is disposed between the first (Park’s Fig. 1 and par. 30: see two left columns of 150 starting from top with T71-T72) and third display areas (Park’s Fig. 1 and par. 30: see right two columns of 150 starting from the top at T75-T76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatogawa in US 2020/0142449 (hereinafter Nakatogawa) in view of Park.

Regarding claim 1, Nakatogawa discloses a display device (Nakatogawa’s par. 2), comprising: 
a display panel (Nakatogawa’s Fig. 1 and par. 27: see 10) including a front portion (Nakatogawa’s Fig. 1 and par. 39: see 50), a first side portion which extends from a first side of the front portion (Nakatogawa’s Fig. 1 and par. 39-40: see P1), a second side portion which extends from a second side of the front portion (Nakatogawa’s Fig. 1 and par. 39-40: see P2), and a corner portion disposed between the first side portion and the second side portion (Nakatogawa’s Fig. 1 and par. 39-40: see P3), 
wherein the display panel (Nakatogawa’s Fig. 1: see 10) includes a first display area (Nakatogawa’s Fig. 4 and par. 41: see MDA) disposed in the front portion (Nakatogawa’s Fig. 4: see 50) and including a plurality of first emission areas (Nakatogawa’s Figs. 1-3 and par. 28-31: pixels in area 50 [view III-III]) and a plurality of sensor electrodes (Nakatogawa’s Fig. 15 and par. 59), and a second display area (Nakatogawa’s Fig. 4 and par. 41-42: see P3 in SDA) disposed in the corner portion (Nakatogawa’s Fig. 4: see P3) and including a plurality of second emission areas (Nakatogawa’s Fig. 6: see PX which are pixels per par. 28).
Nakatogawa also discloses the corner area including a plurality of first sensor lines (Nakatogawa’s Fig. 15 and par. 60: see 58) electrically connected to at least some of the sensor electrodes (Nakatogawa’s Fig. 15 and par. 60: see TE), but Nakatogawa fails to explicitly disclose the wirings 58 being on the second display area (instead of, for example, a non-display area).
However, in the same field of endeavor of touch panels with touch sensor overlaying display areas in bendable substrates, Park discloses the sensor lines in the display area and connected to the sensor electrodes (Park’s Fig. 1 and par. 25-26, 31: see sensor lines 160 in-between sensors 150), the mesh of the sensor electrodes in-between subpixels (Park’s Figs. 4, 7 and par. 50: see SP in mesh 150). Therefore, it would have been obvious to one of ordinary skill in the art, to use Park’s mesh sensor electrodes with sensor lines in-between touch electrodes and pixels in-between mesh wires in Nakatogawa’s touch display, in order to obtain the benefit of preventing deterioration of touch performance while still providing elimination of color shift (Park’s par. 4-6, 68). By doing such combination, Nakatogawa’s Fig. 15 touch electrodes TE and wirings 58 are replaced by mesh touch electrodes 150 with in-between pixels SP and touch lines 160 per Park’s Fig. 1-7.  Consequently, Nakatogawa in view of Park disclose:
wherein the display panel (Nakatogawa’s Fig. 1: see 10) includes 
a first display area (Nakatogawa’s Fig. 4 and par. 41: see MDA) disposed in the front portion (Nakatogawa’s Fig. 4: see 50) and including a plurality of first emission areas (Nakatogawa’s Figs. 1-3 and par. 28-31: pixels in area 50 [view III-III] which are equivalent to subpixels SP in Park’s Figs. 4-7 per par. 71) and a plurality of sensor electrodes (Nakatogawa’s Fig. 15 and par. 59: TE which are replaced with mesh electrodes 150 of Park’s Fig. 1 and par. 26), and 
a second display area (Nakatogawa’s Fig. 4 and par. 41-42: see P3 in SDA) disposed in the corner portion (Nakatogawa’s Fig. 4: see P3) and including a plurality of second emission areas (Nakatogawa’s Fig. 6 and par. 28: see pixels PX which are equivalent to subpixels SP in a mesh electrode 150 in Park’s Figs. 4-7 per par. 71) and a plurality of first sensor lines (Nakatogawa’s Fig. 15: see 58 which are replaced by touch lines 160 of Park’s Figs. 1, 7 and par. 25-26) electrically connected to at least some of the sensor electrodes (Nakatogawa’s Fig. 15 and par. 60: see 58 replaced by 160 of Park’s Fig. 1 and par. 26).

Regarding claim 2, Nakatogawa in view of Park disclose wherein the first sensor lines (Park’s Fig. 1 and par. 25: see 160) do not overlap the second emission areas (Park’s Fig. 7A and par. 62-64: see 160 not overlapping subpixels SP).

Regarding claim 3, Nakatogawa in view of Park disclose wherein at least one of the first sensor lines (Park’s Fig. 1 and par. 25: see 160) is disposed between each pair of adjacent second emission areas (Park’s Fig. 7A: see 160 between adjacent 150, each 150 is an emission area because it includes multiple subpixels SP).

Regarding claim 4, Nakatogawa in view of Park disclose wherein multiple first sensor lines (Park’s Fig. 1 and par. 25: see 160) from among the plurality of first sensor lines are disposed between each pair of adjacent second emission areas (Park’s Fig. 1: see at least two lines 160 between adjacent sensors 150 at least in the top corner T71, recall that second emission areas are touch electrodes 150 replacing TE3 in Nakatogawa’s Fig. 15).

Regarding claim 5, Nakatogawa in view of Park disclose wherein each of the second emission areas (Nakatogawa’s Fig. 6 and par. 28: see pixels PX which are equivalent to subpixels SP in a mesh electrode 150 in Park’s Figs. 4-7 per par. 71) includes one or more sub-emission areas (Park’s Figs. 4-7: see SP in a mesh electrode 150) that emit light of different colors (Park’s Fig. 4 and par. 50), and at least one of the first sensor lines is disposed between the sub-emission areas (Park’s Figs. 7).

Allowable Subject Matter
Claims 6-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if written to over the current 112a rejection.
Regarding claim 6, the prior art fails to disclose ALL limitations of claim 1 in addition to “wherein the display panel further includes a third display area disposed in the corner portion, the third display area includes a plurality of cutout portions spaced apart from one another, and a plurality of third emission areas disposed in the cutout portions, and the second display area is disposed between the first display area and the third display area”.
Dependent claims 7-11 are indicated as allowable for at least the same reason.
	Regarding claim 14, the prior art fails to disclose ALL limitations of claim 1 in addition to “the display panel includes a third display area in the corner portion and including a plurality of second sensor lines connected to at least some of the sensor electrodes, and the second display area is disposed between the first and third display areas”.
	Dependent claims 15-17 are indicated as allowable for at least the same reason. 
The closest prior art to Nakatogawa fails to disclose a third display area in the corner portion, in addition the second display area in the corner portion required in instant claim 1.  Nakatogawa Fig. 4 does disclose a cutout C, but it does not include emission areas.
Park discloses cutout for emission areas (Park’s Figs. 3-7: see EA in cutouts in 150 to form mesh), but fails to disclose it in a third area of a corner portion which is in addition to a second area in the corner portion as required for claim 1.
Nor does any other prior art disclose these features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang et al. in US 2019/0258343 Figs. 6-7, Chen et al. in US 2018/0240850 Fig. 2 and Yen et al. in US 2020/0064972 Figs. 2, all display areas and touch sensors in the corner, Seo et al. in US 2022/0005877 by the same Applicant and directed to corner areas, and Jang et al. in US 2021/0200407 Fig. 2 directed to routing lines in the corner but not in a display area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIANA CERULLO/            Primary Examiner, Art Unit 2621